Opinion by
Beaver., J.,
The school directors of the township of South Lebanon, under the provisions of the Act of April 4, 1889, P. L. 25, took for school purposes a portion of the farm owned, used and occu*333pied by the directors of the poor and of the house of employment for the county of Lebanon. Viewers were appointed under the provisions of the said act who filed a report valuing the real estate, amounting to ninty-nine perches, taken by the school directors for school purposes, at $400, and determining the amount of damages, sustained by said taking, at $300, payable to the “ directors of the poor and of the house of employment for the county of Lebanon.”
An appeal was taken from this award, both by the directors of the poor, etc., and the county commissioners. A petition was presented to the court below, asking to have the appeal quashed on the ground that there was no authority in law for taking the same. Both the directors of the poor and county commissioners demurred to the petition and the case came on to be heard upon the demurrer. The court below overruled the demurrer, granted the prayer of the petition and quashed the appeal, on the ground that the appellants had no standing in court, there being no provision of law under which the appeal could be taken.
The grounds upon which the order of the court is based are stated in an opinion in which the conclusion is reached that “ the act of 1889, under which the land in question was taken, does not give the right of appeal, and, in the absence of any other legislation giving such right, no appeal is allowable.”
Section 8 of article 16 of the constitution expressly prohibits the general assembly “ from depriving any person of an appeal from any preliminary assessment of damages against ” corporations or individuals having the right to take property for public use, stipulating that “ the amount of such damages in all cases of appeal shall, on the demand of either party, be determined by a jury, according to the course of the common law.” In pursuance of this constitutional provision, the Act of June 13, 1874, P. L. 283, was passed, providing for appeals “in all cases of damages assessed against any municipal or other corporation or individual or individuals invested with the privilege of taking private property for public use,” etc. The appellant contends that this provision of the constitution and the act of assembly passed in pursuance thereof apply to the present case for the reason that the property taken was not necessary for the buildings in which the poor were cared for, and *334that no portion of the farm belonging to the poor directors, etc., which was used for farming was not public property, because not essentially necessary to the maintenance of the poor. It is contended by the appellees, on the other hand, that the entire property belonging to the directors of the poor, etc., is public property and that, inasmuch as it could not have been taken by the school directors for public use prior to the act of 1889, the taking is regulated entirely by the provisions of that act and that, inasmuch as no appeal is provided therein, none can be taken.
We do not think the distinction made by the appellants between the ground occupied by the buildings in which the poor are maintained, and that used for farming purposes, through which the same persons are supplied with food, is well taken. In Directors of the Poor of Schuylkill County v. School Directors of North Manheim Twp., 42 Pa. 21, in which an attempt was made by the school directors to tax the property held by the poor directors, which included a farm of 161 acres, for school purposes, no such distinction is attempted and none is pointed out in the opinion of the Supreme Court. The buildings owned by the poor directors are used for shelter. The proceeds of the farm are used for maintenance. Both are used equally for a public purpose and farm and buildings are both equally public property.
It is quite clear that, prior to the act of 1889, supra, the school board could not have taken the property of the poor directors for school purposes. The act provides a complete course of procedure for the purpose of such taking, without reference to other laws. It will be observed that the provisions of the law are peculiar. The viewers to be appointed to assess the damages are taken from without the county, the legislature having clearly in mind the natural bias which persons living within the county might have, the viewers being described as “ disinterested citizens not residents of nor owners of property in the county or district in which such land is situate.” The object was to secure an independent, unbiased tribunal. This was evidently intended to be final for, if an appeal were allowed to the court of common pleas of the county in which the land was situated, it would be determined by a tribunal directly interested in the subject in controversy and the work of the *335disinterested tribunal provided in the act practically nullified. No appeal being provided for in the act itself and the reason for the failure to provide for such an appeal being apparent, upon its face, we must conclude that the legislature did not intend to provide for such an appeal, and that the conclusion reached by the court below in quashing the appeal in this case is correct.
The order of the court below, quashing the appeal from the award of viewers, is, therefore, affirmed and the appeal dismissed at the cost of the appellants.